Citation Nr: 9919973	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of injury to hands.

2.  Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1968 and from March 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied a compensable 
disability rating for the veteran's service-connected 
residuals of injury to both hands and denied service 
connection for a back condition.  

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).


FINDINGS OF FACT

1.  The veteran's claim for a compensable rating for his hand 
disorders is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

2.  The veteran's residuals of the inservice hand injuries 
consist of subjective complaints of pain, mild degenerative 
changes, and deformity of the right fifth metacarpal, without 
limitation of motion.

3.  The veteran has osteoporosis of the lumbar spine.

4.  During service, the veteran underwent x-rays following a 
back injury, and he has presented lay evidence that he 
injured his back during service after falling from a bunk 
bed. 

5.  There is no medical evidence of a link between the 
veteran's claimed back condition and any disease or injury in 
service, and his claim for service connection for a back 
condition is therefore not plausible.


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for a 
compensable disability rating for residuals of injury to both 
hands, and VA has satisfied its statutory duty to assist him 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998).

2.  The criteria for a disability rating of 10 percent, and 
no higher, for residuals of injury to both hands have been 
met.  38 U.S.C.A. §§ 1155 and 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, and 
4.71a, Diagnostic Code 5003 (1998).

3.  The veteran has not presented a well-grounded claim for 
service connection for a back condition, and there is no 
statutory duty to assist him in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In 1972, the veteran filed a claim for service connection for 
residuals of injury to both hands.  He filed a claim for 
service connection for a back condition in April 1997.  His 
service medical records showed no complaints of or treatment 
for an injury to the hands.  There is no record for treatment 
for his back; however, there is an x-ray report dated in July 
1969 that under pertinent clinical history indicated that the 
veteran had injured his back.  X-rays of the lumbosacral 
spine were negative.

The veteran underwent a VA physical examination in April 
1972.  He reported injuring his hands during service when 
someone hit them with a sledgehammer while they were working.  
He complained of pain in the right fifth metacarpal with 
heavy grasping, especially during cold weather.  He had 
similar complaints regarding the second metacarpal of the 
left hand.  Examination of his right hands showed a minor 
deformity of the shaft of the fifth metacarpal bone with 
posterior angulation at the middle third of the shaft from an 
apparent fracture.  There might be very slight shortening of 
the bone.  The hand was otherwise normal, and the veteran was 
able to make a firm fist.  There was full range of motion of 
the fifth finger and the metacarpophalangeal joint of the 
fifth finger.  Examination of the left hand showed no scars 
from lacerations.  The veteran indicated the 
metacarpophalangeal joint of the index finger was the site of 
the injury.  There was full range of motion for this joint 
and for the interphalangeal joints of that finger.  There 
were no deformities.  X-rays of the right hand showed a well-
healed fracture of the shaft of the right fifth metacarpal 
bone with dorsal angulation at the junction of the middle and 
distal one-third of the bone.  X-rays of the left hand showed 
no abnormalities.  Diagnoses included residuals of crushing 
injury to both hands.  A June 1972 rating decision, inter 
alia, granted service connection for residuals of injury to 
both hands, with assignment of a zero percent disability 
rating. 

A note from L. Randle Coker, M.D., dated in January 1983 
indicated that the veteran had arthritis, but it was not 
indicated which joints were affected.  In 1983, the RO 
requested all of the veteran's VA records for treatment since 
1972.  The VA Medical Center indicated that only records from 
1983 were available, and the records received dated from 
January to April 1983.  In March 1983, he complained of pain 
and swelling of both hands with overuse.  In April 1983, he 
stated that he had arthritis in his back (pelvis) and both 
hands.

Upon VA examination in May 1983, the veteran reported 
incurring a laceration on the radial side of the left second 
metacarpal when the hand was hit with a sledgehammer.  He 
stated that some doctors had given him arthritis medicine in 
the 1970s.  Examination of his hands showed no swelling or 
crepitance of the joints.  He could flex the fingers to the 
point where the pulps of the fingers exposed [sic] (opposed) 
the palm, and he had complete extension of both hands.  The 
examiner concluded that the veteran incurred a contusion and 
laceration to the left hand, which had healed without any 
residuals.  There was also no objective evidence of residual 
impairment of the right hand.

VA treatment and hospitalization records dated from May 1983 
to October 1984 showed no complaints of or treatment for the 
veteran's hands or back.  During the March 1985 VA 
examination, the veteran complained of arthritis in both 
hands and stated that they hurt all the time.  He also 
complained of back pain and indicated that he had arthritis.  
He reported onset of arthritis after falling off a bed during 
service and injuring his back.  Examination of both hands 
showed a very faint scar on the dorsum of the left index 
finger.  Range of motion of the fingers was normal.  He could 
make a tight fist with both hands.  Examination of the back 
showed normal range of motion and some discomfort in the low 
back with straight leg raising on the left.  Reflexes were 
equal and normal bilaterally, and there were no sensory 
deficits.  X-rays of the lumbosacral spine showed osteopenia 
of the bony structures.  The disc spaces were fairly well 
maintained.  X-rays of the hands showed the old healed 
fracture of the right fifth metacarpal and a density in the 
left fourth metacarpal head, which likely represented a 
benign bone island.  The joint surfaces appeared intact.  The 
examiner stated that degenerative arthritis of multiple 
joints was not found.  

VA records for hospitalization from August to December 1987 
indicated that the veteran complained of upper extremity 
paresthesias.  Nerve conduction studies and electromyogram 
were performed.  It was concluded that he had a remote right 
ulnar nerve injury.  VA records for hospitalization in July 
1988 showed the veteran's complaints of low back pain of one 
week's duration and swelling of the hands.  VA treatment 
records covering the period July 1989 to February 1990 showed 
no back-related complaints.  In September 1989, he stated 
that his right hand was crushed with a hammer in 1971, and he 
complained of pain.  He was able to make a full fist.  There 
was no atrophy.  He had subjectively decreased sensation 
along the ulnar nerve.  There was palpable bowing of the 
fifth metacarpal.  The examiner's impression was questionable 
arthritis and rule-out ulnar neuropathy. 

In November 1990, the veteran underwent a VA physical 
examination.  He was able to make a good fist and abduct and 
adduct all fingers well.  There was a mild flexion deformity 
of one of the right fingers and of the third left metacarpal.  
X-rays of the hands showed mild degenerative changes with no 
evidence of fracture or dislocation.  Diagnoses included 
healed fifth metacarpal fracture, right, and mild 
degenerative arthritis.

VA records concerning hospitalization from January to 
February 1994 indicated that x-rays of the veteran's right 
hand showed an old well-healed fracture.  He had 4/5 strength 
of the intrinsic hand muscles.  He had mild cog wheel 
rigidity at both wrists, but not at the elbows.

In April 1997 the veteran underwent a VA physical 
examination.  He reported incurring lacerations to both hands 
when they were struck by a sledgehammer during service.  He 
stated that the bones were crushed.  He stated that his hands 
swell and he had been told that he had generalized arthritis.  
Examination of the right hand showed a slight amount of 
fullness between the index and middle finger metacarpal head.  
Palpation showed some irregularity in the central portion of 
the shaft of the fifth metacarpal.  There were no areas of 
inflammation, and there were no signs of interosseous 
atrophy.  He had excellent pinch, hook, and grasp.  He tended 
to grip objects with his wrist in slight flexion, which was 
contrary to the usual position of function.  There was slight 
radial deviation of the hand to pronation of zero when the 
hand was placed in a position of rest.  X-rays of the right 
hand showed deformity of the fifth metacarpal from an old 
healed fracture with slight bowing, with the apex dorsalward.  
The fracture was well healed, but there had been slight 
shortening of the total length of the fifth metacarpal.  The 
radial drift of the hand was noted, which was very slight.  
The joint spaces were well preserved.

Examination of the veteran's left hand showed no edema.  
Palpation and inspection of the hand was negative.  There was 
a tendency for the hand to be in a slight radial position.  
Again, with gripping, he tended to keep the wrist in a 
flexion position.  He had excellent pinch, hook, and grasp.  
There were no sensory defects.  X-rays of the left hand 
showed slight radial drift.  There was a small density in the 
head of the ring metacarpal, which appeared to be a bone 
island and was benign.  

The examiner's impressions were (1) pain, both hands; (2) 
remote injury, both hands; and (3) findings compatible with 
an old healed fracture of the right fifth metacarpal with 
shortening and slight dorsal angulation, healed.  The 
examiner stated that it could not be established that the 
veteran had any arthritic process based on this examination. 

The RO obtained the veteran's VA treatment and 
hospitalization records covering the period July 1996 to July 
1998.  These records showed no treatment for his hands.  In 
July 1998, it was noted that he reported a history of a back 
injury during service. 

In May 1999, the veteran had a personal hearing.  He stated 
that the condition of his hands had worsened.  He had 
swelling, especially in the summer, and he had to take 
Tylenol and use a muscle rub.  He stated that he had 
difficulty using his hands, especially his right hand.  He 
stated that he had "nerve damage" in both hands.  He stated 
that he had pain, and he was getting arthritis in his hands.  
He stated that he could make a fist, but it hurt to do so.  
He stated that he could not grasp anything with his left hand 
because he had "no strength."  All his treatment had been 
at the VA Medical Center.  His representative argued that the 
VA examination was inadequate and requested that the Board 
remand this claim for a new examination.

The veteran testified that he injured his back during service 
when he fell off the top of a bunk onto concrete.  This 
occurred in approximately 1969.  He stated that x-rays were 
conducted and he was prescribed painkillers.  He stated that 
he was told he had hurt the pelvic bones in the center of his 
spine.  He stated that he had sought treatment at the VA 
Medical Center when he first got out of service in 1972.  He 
was placed in a whirlpool and given Tylenol.  He stated that 
he now had problems with discs in his low back. 


II.  Analysis

A.  Increased rating for residuals of hand injuries

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has complained of increased hand pain 
and swelling; therefore, he has satisfied the initial burden 
of presenting a well-grounded claim.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided the veteran an appropriate VA 
examination, and he had a personal hearing in accordance with 
his request.  There is no indication of additional medical 
records that the RO did not obtain.  Contrary to the argument 
raised by the veteran's representative, the VA examination 
report from 1997 does not show that this examination was 
inadequate.  The report provides information as to each of 
the veteran's hands with respect to sensory deficits, 
deformities, and grip strength.  X-rays were taken of both 
hands, and the examiner reviewed these reports.  Sufficient 
evidence is of record to properly rate the veteran's service-
connected disability.  Therefore, no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1998).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(1998), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected disorder is that of residuals 
of an injury to both hands.  Such a disorder does not have a 
specific diagnostic code and must be rated under a closely 
related disease or injury where the affected functions, 
anatomical location, and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  This condition was 
initially evaluated under Diagnostic Code 5099.  See 
38 C.F.R. § 4.27 (1998) (the diagnostic code is "built-up" 
by assigning the first two digits from that part of the 
schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions).  It is currently evaluated 
under Diagnostic Code 7805, which is for scars.  

Diagnostic Code 7805 provides evaluations for scars based on 
limitation of function of the affected part(s).  The VA 
examination report from 1985 noted that the veteran had a 
scar on the left index finger, and the veteran reported 
incurring soft tissue lacerations as a result of the 
inservice injury.  However, the 1972 VA examination report 
specifically indicated that no scars were present on the left 
hand, and no scars were described on the right hand.  

The fact that the veteran had no scars of the hands in 1972 
clearly demonstrates that any scars of the hands the veteran 
now has were incurred subsequent to service.  However, as the 
RO has coded the disability under a diagnostic code 
pertaining to scars rated on limitation of function of the 
affected part, the Board will consider all potentially 
applicable diagnostic codes.

Traumatic arthritis is rated as degenerative arthritis which 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  When, 
however, the limitation of motion for the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is applied for a major joint 
affected by limitation of motion.  See Diagnostic Code 5003.  
In the absence of limitation of motion, a 10 percent 
evaluation is provided where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation is provided where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  See Diagnostic Code 5003.

The diagnostic codes applicable to limitation of wrist motion 
are 5214 and 5215.  Diagnostic Code 5214 provides a 20 
percent evaluation for the minor hand and a 30 percent 
evaluation for the major hand where there is favorable 
ankylosis of the wrist in 20-30 degrees of dorsiflexion.  
Diagnostic Code 5215 provides a 10 percent evaluation for 
either the minor or major hand where there is limitation of 
wrist motion either with palmar flexion limited in line with 
the forearm or with dorsiflexion of less than 15 degrees.  
The criteria for assignment of a compensable evaluation under 
either of these diagnostic codes have not been met.  There is 
no objective evidence showing that the veteran has any 
limitation of motion of either wrist, and diagnosis of 
ankylosis of either wrist has not been rendered. 

In the absence of limitation of motion, Diagnostic Code 5003 
provides a 10 percent evaluation where there is x-ray 
evidence of two or more major joints or two or more minor 
joint groups and a 20 percent evaluation where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  See Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, multiple involvement of the 
interphalangeal, metacarpal, and carpal joints of the upper 
extremities are considered groups of minor joints, ratable on 
parity with major joints.  The evidence as to whether the 
veteran has arthritis of the hands is contradictory.  The VA 
examination in 1990 showed mild degenerative changes in both 
hands, but the VA examination in 1997 showed no evidence of 
arthritis.  

It is the intention of the disability ratings to compensate 
for functional loss due to pain, weakness, fatigability, 
incoordination, or pain on movement of a joint.  38 C.F.R. 
§§ 4.40 and 4.45 (1998).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1998).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1998).  

Although there is no objective evidence showing any 
functional deficits resulting from the veteran's inservice 
hand injuries, the Board concludes that the criteria for a 10 
percent disability rating are met.  It is also the intention 
of the rating schedule to recognize actually painful joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (1998).  
Resolving any reasonable doubt in the veteran's favor, the 
Board concludes that he has some mild degenerative changes in 
both hands.  Therefore, he is entitled to a 10 percent 
disability rating under Diagnostic Code 5003 based on 
findings of degenerative changes in two major joints with no 
limitation of motion.  The veteran has consistently 
complained of pain in both hands since his separation from 
service.  Although the rating schedule does not require a 
separate rating for pain, the veteran's pain must be 
considered in evaluating his service-connected disorder.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran's 
complaints are plausible in light of the fact that he has (1) 
deformity of the right fifth metacarpal as a result of a 
healed fracture with associated shortening of the bone, and 
(2) mild degenerative changes.  It is therefore reasonable to 
assign him a 10 percent disability rating.

The medical evidence does not, however, support the 
contention that the veteran has limitation of motion and/or 
functional loss to a degree that would warrant a disability 
rating in excess of 10 percent.  He does not have limitation 
of motion of either hand or ankylosis of either wrist.  There 
is no evidence indicating limitation of motion or ankylosis 
of any finger(s).  The veteran's primary complaint is pain, 
especially with use of his hands, and that is now being 
compensated for in accordance with 38 C.F.R. § 4.59.  
Examinations have shown no impairment in grip strength.  
There is also no objective evidence showing that he 
experiences any incapacitating episodes.  He does not seek 
outpatient treatment for his hands, and there is no evidence 
showing that the residuals of the inservice injury to the 
hands have interfered with his employability in any manner.  
In light of the minimal objective findings, the Board finds 
that the 10 percent disability rating granted in this 
decision will adequately compensate the veteran for any 
increased pain and functional loss he may experience when 
using his hands.  Accordingly, the Board finds that the 
evidence supports assignment of a 10 percent disability 
rating for the veteran's residuals of injury to both hands 
under Diagnostic Code 5003.  

The Board has also considered whether there is any evidence 
of nerve damage attributable to the inservice injury to the 
hands.  In general, all disabilities, including those arising 
from a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (1998).  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  This would result 
in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that a veteran 
may have separate and distinct manifestations attributable to 
the same injury, which should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

At one time, in 1987, there was evidence of remote right 
ulnar nerve injury.  No physician attributed that injury to 
the inservice hand injury, and the veteran does not have 
current evidence of any nerve impairment associated with his 
hands.  On his VA examination in 1997, he had no sensory 
deficits.  Accordingly, there is no basis for assigning an 
evaluation for nerve damage that is not shown to exist.


B.  Service connection for a back condition

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

There is no recent medical evidence showing diagnosis of a 
chronic back disorder.  The veteran maintains that he has 
received all his treatment at the VA Medical Center.  
Although these records showed reports from the veteran that 
he had injured his back during service, his back has not been 
examined, and a diagnosis of a back disorder has not been 
rendered.  Therefore, there is no evidence of a current 
disability.

X-rays of the veteran's lumbosacral spine in 1985 showed 
osteoporosis.  Even assuming this evidence is sufficient to 
establish the existence of a current disability, the 
veteran's claim is still not well grounded.  His service 
medical records did show a report that he had injured his 
back, and he has provided competent evidence that an injury 
occurred during service.  However, there is no medical 
evidence showing a nexus, or link, between a disease or 
injury incurred during service and the claimed back disorder.  

The first medical evidence showing complaints of back pain 
was in 1983.  Since that time, the veteran has complained of 
back pain very sporadically.  At no time has a medical 
professional rendered an opinion that the veteran's 
complaints of back pain or any diagnosed back disorder is 
related to his active service in any manner or that any 
disorder began in service.

The veteran maintains that he has a back disorder as a result 
of an inservice injury.  Even accepting his contentions as 
true, he cannot meet his initial burden under 38 U.S.C.A. 
§ 5107(a) by simply presenting his own unqualified opinion.  
There is no indication that the veteran possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him an additional VA examination.  38 U.S.C.A. 
§ 5107(a) (West 1991); see Grivois v. Brown, 6 Vet. App. 136, 
139-140 (1994).

When a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 
38 U.S.C.A. § 5103(a) (West 1991), as he has not referred to 
any specific piece of evidence that is missing.  Nothing in 
the record suggests the existence of evidence that might well 
ground this claim.  The veteran testified that he first 
sought treatment for his back at the VA Medical Center in 
1972.  It is not necessary to remand this claim to obtain 
these records for the following reasons.  First, in 1983, the 
RO requested all of the veteran's VA treatment records from 
1972, and the VA Medical Center responded that only records 
from 1983 were found.  Second, even if VA records were 
obtained that showed treatment for complaints of back pain in 
1972, that would not provide the evidence needed to well 
ground this claim.  The veteran has at no time indicated that 
a medical professional has told him that he has a back 
disorder as a result of his military service.  Treatment for 
complaints of back pain more than 25 years ago would not 
provide nexus evidence.

As indicated above, the presentation of a well-grounded claim 
is a threshold issue.  Therefore, since the veteran has 
failed to present competent medical evidence that his claim 
is plausible, that is, he has failed to present medical 
evidence that links his claimed back disorder to a disease or 
injury during service, the claim for service connection must 
be denied as not well grounded.  Dean v. Brown, 8 Vet. App. 
449 (1995) and Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
There is no duty to assist further in the development of this 
claim, because such additional development would be futile.  
See Murphy, 1 Vet. App. 78. 


ORDER

Entitlement to a 10 percent evaluation for residuals of 
injury to both hands is granted, subject to the applicable 
regulations governing the payment of monetary benefits.

Entitlement to service connection for a back condition is 
denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

